Opinion by

Greene, J.
It appears by the bill of exceptions in this case, that the suit was commenced before a justice of the peace, by "William Mills, by his next friend, John Mills; that the suit was appealed to the district court, and while pending there, the said William died; and thereupon Charles Blakesly as administrator Avas substitute as a party, and on the trial of the cause, said John Mills, the father and heir of William, was introduced as a witness in the cause, but as William died without wife or children the testimony of his father, John, was objected to on the ground of interest; but the court overruled the objection and admitted the testimony. In this it is claimed the court erred.
The court below, concede in the bill of exceptions, that at common law, the witness would be incompetent j hut *543admits Ms testimony under the' Code, §§ 2388, 2390; still even under the code, we think the* witness was erroneously admitted. As the sole heir at law of the plaintiff, Ms deceased son, he had a direct, certain, legal interest in the event of the suit, and was-therefore rendered incompetent by §2390 of the Code.
Chas. Nagios, for appellant
Slagle and Aoheson, for appellee.
The interest was as certain, as direct, and as legal in the spit, as his son’s could have been if living. In a word, be was the only person as the successor of his son, who was directly interested in the successful prosecution of the suit.
Judgment reversed.